Citation Nr: 0315228	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-02 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to a rating higher than 50 percent for the 
service-connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESSES AT HEARING ON APPEAL

The veteran and J.G.



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from January 1968 to August 
1969.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision of the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2003.  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, thinking, and mood, 
due to symptoms of suicidal ideation, obsessional rituals, 
panic attacks and depression, and an inability to establish 
and maintain effective relationships; total occupational and 
social impairment is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

A summary of the veteran's treatment at a vet center is part 
of the record.  Although there may be additional records, his 
treating therapist presents in the summary the pertinent 
information that could be gleaned from the actual treatment 
records.  Therefore, there is no reasonable possibility that 
efforts to obtain the actual treatment records would assist 
the veteran in his claim.

While reports of VA examinations indicate that the veteran 
has been receiving Social Security disability benefits due to 
his back and PTSD from about the mid-1990's, it is the 
opinion of the Board that the medical evidence, if any, 
associated with that file would be out-of-date, duplicative, 
and/or of minimum probative value to the veteran's current 
claim for an increased rating for his service-connected PTSD.

The record contains sufficient information to decide the 
claim.  This includes VA examinations performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  


II.  Evaluation of the Service-Connected PTSD

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's induction examination and at separation shows 
normal psychiatric and neurologic systems.  

The post-service medical records reflect that the veteran had 
injured his back at work in June 1992.  

A report of VA examination dated in September 1995 shows Axis 
I diagnoses of PTSD and alcohol dependence, intermittent.  
The examiner noted that the veteran's psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in his ability to obtain and retain employment, 
even if his back was fine.  

The non-VA hospital records show that the veteran was 
hospitalized from January to February 1996.  The diagnoses 
were those of unspecified alcohol dependence and possible 
PTSD of long duration.  

In a June 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating under 
Diagnostic Code 9411, effective in June 1995.  

The veteran underwent a VA examination in October 1996.  He 
reported his Vietnam experiences.  The veteran complained 
that he felt nervous and was unable to calm down, and that 
everything upset him.  He indicated that his symptoms seemed 
to intensify after he was unable to work and his body and 
mind were not occupied.

Upon examination, the veteran was found to be candid, polite, 
and answered all questions readily; his quality of speech was 
normal and relevant.  He was oriented to person, place, and 
time; his memory appeared to be intact.  His intellectual 
functioning was gauged to be within the average range.  His 
mood was dysphoric as he appeared depressed.  His affect was 
flat.  The diagnoses on Axis I were those of PTSD; dysthymia; 
and alcohol dependence, nine months remission.  
 
At a VA examination in June 1999, current symptoms reported 
by the veteran include anxiety when around people; panic 
attacks; nightmares; flashbacks; a sleep disturbance; and 
anticipatory anxiety.  The veteran also reported being on 
guard all the time, and having no energy; he felt that he was 
over-sedated by his medications.  

The veteran had not returned to work since 1992, and reported 
receiving Social Security disability benefits for both his 
back and PTSD.  His only social contacts were with his 
immediate family.  

The examination revealed an admission to fleeing suicidal 
ideas, on and off, since 1992, after he quit working.  He 
reported peculiar perceptions at night, hearing noises, 
checking windows and door, and not finding anyone; he did not 
trust people.  His affect was constricted; his mood was 
dysphoric, and his cognitive functions were grossly 
preserved.  

The diagnoses on Axis I were those of PTSD, chronic; 
dysthymia; and alcohol dependence, in remission, long-term.  
A GAF (Global Assessment of Functioning) score of 55 was 
assigned, indicative of moderate symptoms or moderate 
difficulty in social and occupational functioning.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

A letter received in July 1999 from a Readjustment Counseling 
Therapist reflects that the veteran had severe PTSD symptoms, 
and was totally disabled due to his PTSD.  The veteran first 
came to the Vet Center in October 1996 for four visits.  In 
January 1999, the veteran was again referred to the Vet 
Center for treatment, and has since then been participating 
in psychotherapy sessions consistent with treatment.  

The VA outpatient treatment records dated from June to 
September 1999 reflect continuing complaints of nightmares, 
sleep disturbance, hypervigilance, and anxiety.  

A letter received in September 1999 from a Readjustment 
Counseling Therapist reflects that the veteran has remained 
in therapy and continues to work on issues, but that his 
therapy sessions were his only contact with society outside 
of his immediate family.  The veteran was also having severe 
problems with memory and concentration, and appeared to be 
de-compensating.  

In a February 2000 rating decision, the RO assigned an 
increased evaluation for the service-connected PTSD from 30 
percent to 50 percent, effective in May 1999.  

The VA progress notes dated in August 2000 reflect that the 
veteran complained of becoming more confused, getting lost 
and more forgetful, and that he had problems sleeping.  The 
examination revealed that the veteran's speech was 
spontaneous, but slow.  His mood was dysphoric with 
appropriate affect, and his thought process was slow.  

At a VA examination in April 2001, current symptoms reported 
by the veteran include:  Anxiety, panic attacks, nightmares, 
isolation and forgetfulness.  He also reported flashbacks 
occurring at least twice a week and that people made him 
nervous.  

Upon examination, the veteran's behavior was guarded; his 
speech had a low tone, was under productive, and coherent and 
relevant.  His thoughts were goal-directed.  The veteran 
reported splitting suicidal ideas on and off since 1992, 
worse in the last few months.  He had no plan or intent to 
hurt anyone.  He reported peculiar perceptions when by 
himself.  His affect was constricted, and his mood was 
dysphoric.  His cognitive functions were grossly preserved.  

The diagnoses on Axis I were those of PTSD, chronic; 
dysthymia; and alcohol dependence in remission, long term.  A 
GAF score of 50 was assigned, indicative of serious 
impairment in social and occupational functioning.  DSM-IV.  

The VA outpatient treatment records dated in November 2001 
show an assessment of chronic and severe PTSD.  A GAF score 
of 48 was assigned.  

The testimony of the veteran at a hearing in February 2003 
was to the effect that he continued to have problems with 
severe isolation and frequent flashbacks, as well as 
difficulties with panic attacks, irritability, memory 
problems, depression, avoidance of stimuli and nightmares.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

In this case, the evidence shows that the veteran has been 
attending individual and group psychotherapy sessions for 
PTSD regularly since 1999 and has received medications for 
treatment of PTSD.  A report of the 2001 VA examination 
reflects few abnormal clinical findings and moderate to at 
times severe symptomatology attributed to PTSD.  

While the veteran had been employed immediately post-service 
at a state agency for over 20 years, he no longer works and 
has been unemployed since 1992.  His GAF scores ranging from 
48 to 50 were most recently assigned, indicative of serious 
impairment in occupational functioning (e.g., conflicts with 
peers).  However, the Board finds both the medical evidence 
and the veteran's testimony as reflecting more serious 
impairment in social functioning (e.g., no friends).  

The evidence overall shows that the service-connected 
disability picture more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, thinking, and mood, 
and an inability to establish and maintain effective 
relationships.  

The evidence as a whole does not reflect that the symptoms of 
the service-connected PTSD alone are of such severity as to 
warrant the assignment of a total social and industrial 
inadaptability.  

These symptoms are not reported:  gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, and disorientation to time or place.  

The Board finds that the veteran's ongoing treatment for PTSD 
has appeared to help with regard to activities of daily 
living and with the handling of his anger.  The VA examiners 
also noted his mood as being dysphoric and his affect as 
constricted.  

The evidence also shows high levels of anxiety and panic 
attacks, as well as isolation and forgetfulness.  However, 
total occupational and social impairment with symptoms such 
as memory loss for names of close relatives or own name is 
not demonstrated.  

The Board finds that the evidence shows that the level of 
impairment due to the service-connected PTSD supports the 
assignment of a 70 percent rating.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations applicable to the 
payment of VA monetary awards.  



REMAND

In a May 2000 rating decision, the RO denied the veteran's 
claim for a total compensation rating based on individual 
unemployability (TDIU).  In 

December 2000, the veteran submitted a statement that must be 
viewed as expressing disagreement with this determination.  

A review of the record does not show that this issue has been 
made the subject of a Statement of the Case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The Board may not address this issue until the veteran has 
been sent a Statement of the Case.  38 C.F.R. § 20.200 
(2002); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

In addition, in light of the favorable action taken 
hereinabove, this matter is referred back to the RO for 
further consideration given the provisions of 38 C.F.R. § 
4.16.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Any 
indicated development should be 
undertaken in this regard.  

2.  The RO should take appropriate action 
to send the veteran and his 
representative a Statement of the Case as 
to the issue of entitlement to a TDIU 
rating.  The veteran should be advised 
that he must submit a VA Form 9 or 
Substantive Appeal within 60 days in 
order to obtain appellate consideration 
of this issue.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



